department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date uniform tssue list contact person id number telephone number taxpayer_identification_number se t eo ra t dear this is in response to a letter from your authorized representative dated date requesting a ruling on your behalf regarding the tax consequences associated with the transactions described below facts a is a publicly supported charity exempt from federal income_taxation under sec_501 of the internal_revenue_code code and classified as other than a private_foundation under sec_509 and sec_170 of the code in furtherance of its charitable purposes a promotes economic and environmentally sensitive development in low-income and economically depressed communities a furthers its exempt purposes by making loans to individuals non- profit organizations entrepreneurs and local jurisdictions who are unable to access capital from conventional sources or markets in order to accomplish economic social and civic development objectives awas formed under the laws of state x and is registered to do business in state y b is a publicly supported charity exempt from taxation under sec_501 of the code and is classified as other than a private_foundation since it is described in sec_509 of the code b is a community development financial_institution that provides loans and technical assistance to small businesses and nonprofit_organizations that are unable to access support from traditional sources such as banks b conducts its activities in states x and y a and b are very similar in terms of charitable purpose activities assets and liabilities due to these similarities a and b represent that by combining their respective resources they will be better able to provide services to meet their exempt purposes pursuant to the agreement and plan of merger that is the subject of this ruling_request the merger agreement the parties will execute and file with the secretary of state of x articles of merger and the plan of merger on the effective date as provided in such filing b will merge with and into a in a statutory merger under state x law with a being the surviving entity in the merger the merger will result in the transfer by operation of law to a of all assets and liabilities held by b as of the effective date of such merger b and a represent that all of the assets being transferred from b to a are used in furtherance of and are substantially related to b’s exempt purposes and will be used by a in furtherance of and will be substantially related to its exempt purposes you have requested the following rulings in connection with the proposed merger transaction the merger will not result in the revocation of or otherwise adversely affect a’s continued tax-exempt status and non-private foundation status under sec_501 sec_509 and sec_170 of the code any transfers of funds assets liabilities and or personnel in connection with the merger from b to a will not generate unrelated_business_taxable_income to a or to b under sec_511 through of the code the contemplated transfer of assets and liabilities from b to a to effectuate the merger will be considered an unusual grant pursuant to sec_1_170a-9 and iii of the income_tax regulations regulations and a can exclude that transfer from both the numerator and the denominator of the support_test described in sec_170 of the code law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the term charitable includes the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration sec_509 of the code provides that a sec_501 organization is other than a private_foundation if it is described in sec_170 other than in clauses vii and viil an organization described in sec_170 of the code is one which is referred to in sec_170 and which normally receives a substantial part of its support exclusive of income received in the exercise or performance of its charitable educational or other purpose or function constituting the c of the code or from direct or indirect_contributions from the basis for its exempt status from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations states that an organization will be treated as publicly supported for purposes of sec_170 of the code if it normally receives at least percent of its total support from governmental units or from contributions made directly or indirectly by the general_public sec_1_170a-9 of the regulations describes the facts_and_circumstances_test under which an organization which does not meet the percent test may still be considered publicly supported generally that section provides that an organization must receive at least percent of its total support from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources must be organized and operated so as to attract new and additional public or governmental support on a continuous basis and must have a governing body which represents the broad interest of the public rather than the personal or private interests of a limited number of donors sec_509 of the code provides that a sec_501 organization is other than a private_foundation if it a normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business excluding receipts from any person or from a governmental agency which exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year and b normally receives not more than one-third of its support in each taxable_year from the combined sum of gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 of the code over the amount of the tax imposed by sec_511 of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code provides in part that interest and dividends are excluded from the computation of an exempt organization’s unrelated_business_taxable_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 of the code defines the term unrelated_business_taxable_income to include a percentage of the net_income derived from debt-financed_property this percentage in general has as its numerator and denominator the average_acquisition_indebtedness and the average_adjusted_basis respectively for the year with respect to the debt-financed_property sec_514 of the code defines the term debt-financed_property to mean property that is held to produce income and with respect to which there is an acquisition_indebtedness not including any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other exempt purposes sec_1_170a-9 of the regulations generally provides that an organization qualifies as a sec_170 non-private foundation if it is described in sec_170 of the code and is publicly supported by normally receiving at least one-third of it total support from governmental units or contributions from the general_public or at least ten percent in certain situations sec_1_170a-9 of the regulations generally provides that contributions by any corporation shall be taken into account as support from direct or indirect_contributions from the general_public only to the extent that the total amount of the contributions from such corporation during the relevant period does not exceed of the organization’s total support for the period the limitation generally does not apply to contributions from sec_170 organizations sec_1_170a-9 of the regulations provides that certain contributions may be excluded as unusual grants in determining public support the exclusion is generally intended to apply to substantial contributions from disinterested parties which a are attracted by reason of the publicly supported nature of the organization b are unusual or unexpected in amount and c would by reason of their size adversely affect the status of the organization as normally being publicly supported for the applicable_period sec_1_170a-9 of the regulations provides that all pertinent facts and circumstances will be taken into account in determining whether a particular contribution is an unusual grant no single factor will necessarily be determinative sec_1_170a-9 of the regulations generally provides that for purposes of sec_170 of the code the term support does not include a any amounts received from the exercise or performance by an organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 of the code or b contributions of services for which a deduction is not allowable first ruling_request your first requested ruling is that the merger will not result in the revocation of or otherwise adversely affect a’s continued tax-exempt status and non-private foundation status under sec_501 sec_509 and sec_170 of the code a’s pre-merger activities meet the definition of charitable provided in regulation sec_1_501_c_3_-1 a will not adversely affect its tax exempt status under sec_501 of the code by the proposed merger transaction because it will continue to engage in substantially_similar activities which will continue to be charitable activities within the meaning of sec_1_501_c_3_-1 of the regulations following such merger for identical reasons a also will continue to qualify as a non-private foundation under sec_509 of the code until the time of the proposed merger b and a will continue to operate and receive financial support in substantially the same manner which provided the basis for determining their respective tax- exempt classifications based on the sources of support for a and b a will continue to qualify for non-private foundation status under sec_509 of the code following completion of the merger second ruling_request your second requested ruling is that any transfers of funds assets liabilities and or personnel in connection with the merger from b to a will not generate unrelated_business_taxable_income to a or to b under sec_511 through of the code contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 of the code nor do they create taxable gain_or_loss to the transferor or transferee moreover all assets to be transferred from b to a in the merger shall be utilized in the furtherance of a’s exempt purposes and thus have a substantial causal relationship with such purposes the tax on unrelated_business_income is not applicable to this transaction because the code and regulations exclude from the definition of unrelated_trade_or_business any trade_or_business that contributes importantly to the accomplishment of an organization’s exempt purposes moreover a will obtain no debt-financed_property as a result of the merger since b does not currently own and will not be transferring to a any property that is subject_to acquisition debt and is used in a manner that is not substantially related aside from the need of the organization for income or funds to the exercise or performance of b’s and later a’s exempt purposes third ruling_request your third requested ruling is that the contemplated transfer of assets and liabilities from b to a to effectuate the merger will be considered an unusual grant pursuant to sec_1 170a- e ii and iii of the regulations and a can exclude that transfer from both the numerator and the denominator of the support_test described in sec_170 of the code based on the facts of this case including the fact that the transfer of b’s assets and liabilities to a is a one-time event necessitated by the merger the transfer qualifies as an unusual grant as described in sec_1_170a-9 and iii of the regulations accordingly based on all the facts and circumstances described above we rule as follows the merger will not result in the revocation of or otherwise adversely affect a’s continued tax-exempt status as a non-private foundation under sec_501 and sec_509 of the code any transfers of funds assets services and or personnel in connection with the merger from b to a will not generate unrelated_business_taxable_income to a or b under sec_514 through of the code the contemplated transfer of funds assets services and or personnel and liabilities from b to a to effectuate the merger is an unusual grant pursuant to sec_1_170a-9 and iii of the regulations and a can exclude that transfer from both the numerator and the denominator of the support_test described in sec_170 a vi of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections cited we are not ruling that the organizations’ economic development activities are conducted in a charitable manner and accomplish charitable purposes but accept the taxpayer’s representation in this regard for purposes of the ruling this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached as notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown on the heading of this letter in accordance with the powers of attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative robert c harper jr manager exempt_organizations technical group sincerely
